DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This communication is in response to application filed on June 29, 2021.

Status of Claims
Claims 1-20 are pending, of which all pending claims are rejected.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 and 11 recites a limitation "determining a plurality of identifiers corresponding to the data." The originally/supplemental filed specification and drawings fail to provide such method step so that one of ordinary skill in the art can determine a plurality of identifiers, as claimed. Para [0033] of originally filed specification and [0048.1] of supplemental specification merely state regarding data ID, but nowhere does it explains how the plurality of identifiers are determined. Further, Block 104 of Fig.11 
Claims 2-10 and 12-20 are also rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 11 are rejected as being indefinite as the recited limitation "determining a plurality of identifiers corresponding to the data" is confusing. One of ordinary skill in the art fails to ascertain how the plurality of identifiers are determined. The examiner turns to the originally and supplemental filed specification and best understood by the examiner, none of the sections discloses the claimed feature in a persuasive manner. Para [0033] and [0048.1] merely state regarding data ID, but nowhere does it explains how the plurality of identifiers are determined. As to the Drawings, Block 104 of Fig.11 states regarding determining a plurality of parameters, not the plurality of identifiers, as claimed. None of the other drawings provides any guidance so that one of ordinary skill in the art can determine the plurality of identifiers. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claims 2-10 and 12-20 are also rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-14 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhuse et el. (US 2009/0094250 A1), in view of Foster et al. (US 2008/0183975 A1) (hereinafter Dhuse-Foster).

Regarding claim 1, Dhuse-Foster teaches, a method comprises: encoding data via erasure coding to produce a plurality of data slices  (Dhuse: ‘encoding, erasure erasure coding, and data slices’ [0009]; ‘error encoded data by adding checksum 220 with the data segment 230. Also, individual slices are encoded by adding checksums 240-247 with each data slices 250-257 respectively’ [0040]); ……; generating integrity information based on the plurality of identifiers by performing a cyclic redundancy check (Dhuse: ‘slice and segment level integrity for data or file are ensured using checksum’ [Fig.2, block 220]; ‘generating and storing integrity during writing data into slice servers’ [Fig.5A]); and 
 (Dhuse: ‘data sent for writing are received by the dispersed data storage network DDSN; a data segment (or a plurality of slices) write request is received’ [Fig.5A]).  

Dhuse does not explicitly disclose, determining a plurality of identifiers corresponding to the data;
However, Foster teaches, in an analogous art, [0016] the disclosed invention achieves its objectives by providing an improved method for rebuilding a data segment stored on a dispersed data storage network when the data segment has been compromised in some manner. Generally, a dispersed data storage network maintains a data store of different data segments that are stored on the dispersed data storage network, where the term “data segments” means some quantity of stored data, and the term “data store” means any standard data storage mechanism, such as a file or database. When a data segment is stored, it is divided into some number of components, called data slices, and each data slice is stored on a separate slice server. Each data segment and each data slice is assigned a unique identifier. A data slice is compromised if it is, for example, outdated, corrupted, or missing, i.e., inherently not accessible by a slice server that is supposed to be storing it. A data segment becomes compromised when one or more data slices associated with the data segment become compromised.. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Dhuse’s teachings of ‘ensuring data integrity’ with Foster’s teaching of ‘data slice and data segment identifier’ method of a list of slice servers is assembled, where each slice server is supposed to be able to access at least one data slice associated with the desired data segment. By doing so, during the read, at least one of the slice servers from the list of slice servers returns status data indicating that the data slice it is supposed to store is compromised. In this circumstance, a rebuild record is created including the data segment identifier and the identifiers of any data slices that are indicated as compromised.
Regarding claim 2, Dhuse-Foster teaches, the method of claim 1, wherein the data is encoded in accordance with a width, and wherein a corresponding decoding process can accommodate a number of failures equal to the width minus an error coding parameter utilized to encode the data (Dhuse: ‘In step 410, read requests are issued to the first k slice servers on the assembled list, where k is at least equal to m, the minimum number of data slices needed to reconstruct the requested data segment, but could be as large as n, the number of data slices that have data relevant to the requested data segment. In step 412, r data slices are received, and in step 414 the number of received data slices r is subtracted from the variable m. [0029, 0033]).  

Regarding claim 3, Dhuse-Foster teaches, the method of claim 2, wherein the width is greater than a size of the data (Dhuse: ‘In step 410, read requests are issued to the first k slice servers on the assembled list, where k is at least equal to m, the minimum number of data slices needed to reconstruct the requested data segment, but could be as large as n, the number of data slices that have data relevant to the requested data segment. In step 412, r data slices are received, and in step 414 the number of received data slices r is subtracted from the variable m. [0029, 0033]). 

Regarding claim 4, Dhuse-Foster teaches, the method of claim 1, further comprising: performing data storage integrity verification by periodically retrieving data slices of the plurality of data slices from the storage system to verify whether one or more data slices of the plurality of data slices have been corrupted (Dhuse: ‘a rebuilder application periodically recalculates checksums for data slices stored on a plurality of slice servers. Where the calculated checksum does not match the checksum appended to a stored data slice, the data slice is marked as corrupted’ [0015] & [abstract]).  

Regarding claim 7, Dhuse-Foster teaches, the method of claim 1, wherein storing the plurality of data slices, the plurality of identifiers, and the integrity information in the storage system includes sending the plurality of data slices, the plurality of identifiers, and the integrity information to a plurality of storage units of the storage system for storage therein (Dhuse: ‘data sent for write are received by the dispersed data storage network DDSN; a data segment (or a plurality of slices) write request is received’ [Fig.5A]).  

Regarding claim 8, Dhuse-Foster teaches, the method of claim 7, wherein the plurality of data slices and the plurality of identifiers and the integrity information are sent to the plurality of storage units based on operational health of the plurality of storage units (Gladwin: ‘operational parameters, such as encryption, compression algorithms, division of slice count, distribution of data between servers and other parameters are design choice and well known for a person ordinary skill in the art’ [0016,0024-25,0030,001])  

Regarding claim 9, Dhuse-Foster teaches, the method of claim 1, wherein determining the integrity information further comprises: generating data file integrity information for at least some of the plurality of identifiers; and generating the integrity information based on the data file integrity information (Dhuse: ‘slice and segment level integrity for data or file are ensured using checksum’ [Fig.2, block 220]).  

Regarding claim 10, Dhuse-Foster teaches, the method of claim 1, wherein the data is dispersed storage error encoded in accordance with dispersed storage error coding parameters to produce the plurality of data slices (Dhuse: ‘error encoded data by adding checksum 220 with the data segment 230. Also, individual slices are encoded by adding checksums 240-247 with each data slices 250-257 respectively’ [0040]).  

Regarding claim 11, Dhuse-Foster teaches, a computer comprises: an interface; a memory; and a processing module (Dhuse: [0002]) operable to: encode data via erasure coding to produce a plurality of data slices (Dhuse: ‘encoding, erasure erasure coding, and data slices’ [0009]; ‘error encoded data by adding checksum 220 with the data segment 230. Also, individual slices are encoded by adding checksums 240-247 with each data slices 250-257 respectively’ [0040]); ……;generate integrity information based on the plurality of identifiers by performing a cyclic redundancy check (Dhuse: ‘slice and segment level integrity for data or file are ensured using checksum’ [Fig.2, block 220]; ‘generating and storing integrity during writing data into slice servers’ [Fig.5A]); and store the plurality of data slices, the plurality of identifiers, and the integrity information in a storage system (Dhuse: ‘data sent for writing are received by the dispersed data storage network DDSN; a data segment (or a plurality of slices) write request is received’ [Fig.5A]).  
Dhuse does not explicitly disclose, determine a plurality of identifiers corresponding to the data;
Foster teaches, in an analogous art, [0016] the disclosed invention achieves its objectives by providing an improved method for rebuilding a data segment stored on a dispersed data storage network when the data segment has been compromised in some manner. Generally, a dispersed data storage network maintains a data store of different data segments that are stored on the dispersed data storage network, where the term “data segments” means some quantity of stored data, and the term “data store” means any standard data storage mechanism, such as a file or database. When a data segment is stored, it is divided into some number of components, called data slices, and each data slice is stored on a separate slice server. Each data segment and each data slice is assigned a unique identifier. A data slice is compromised if it is, for example, outdated, corrupted, or missing, i.e., inherently not accessible by a slice server that is supposed to be storing it. A data segment becomes compromised when one or more data slices associated with the data segment become compromised.. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Dhuse’s teachings of ‘ensuring data integrity’ with Foster’s teaching of ‘data slice and data segment identifier’ method of a list of slice servers is assembled, where each slice server is supposed to be able to access at least one data slice associated with the desired data segment. By doing so, during the read, at least one of the slice servers from the list of slice servers returns status data indicating that the data slice it is supposed to store is compromised. In this circumstance, a rebuild record is created including the data segment identifier and the identifiers of any data slices that are indicated as compromised.

Regarding claim 12, Dhuse-Foster teaches, the computer of claim 11, wherein the data is encoded in accordance with a width, and wherein a corresponding decoding process can accommodate a number of failures equal to the width minus an error coding parameter algorithm utilized to encode the data (Dhuse: ‘In step 410, read requests are issued to the first k slice servers on the assembled list, where k is at least equal to m, the minimum number of data slices needed to reconstruct the requested data segment, but could be as large as n, the number of data slices that have data relevant to the requested data segment. In step 412, r data slices are received, and in step 414 the number of received data slices r is subtracted from the variable m. [0029, 0033])  

Regarding claim 13, Dhuse-Foster teaches, the computer of claim 12, wherein the width is greater than a size of the data (Dhuse: ‘In step 410, read requests are issued to the first k slice servers on the assembled list, where k is at least equal to m, the minimum number of data slices needed to reconstruct the requested data segment, but could be as large as n, the number of data slices that have data relevant to the requested data segment. In step 412, r data slices are received, and in step 414 the number of received data slices r is subtracted from the variable m. [0029, 0033])  

Regarding claim 14, Dhuse-Foster teaches, the computer of claim 11, wherein the processing module further functions to: perform data storage integrity verification by periodically retrieving data slices of the plurality of data slices from the storage system to verify whether one or more data slices of the plurality of data slices have been corrupted (Dhuse: ‘a rebuilder application periodically recalculates checksums for data slices stored on a plurality of slice servers. Where the calculated checksum does not match the checksum appended to a stored data slice, the data slice is marked as corrupted’ [0015] & [abstract]).  

Regarding claim 17, Dhuse-Foster teaches, the computer of claim 11, wherein storing the plurality of data slices, the plurality of identifiers, and the integrity information in the storage system includes sending the plurality of data slices, the plurality of identifiers and the integrity information to a plurality of storage units of the storage system for storage therein (Dhuse: ‘data sent for write are received by the dispersed data storage network DDSN; a data segment (or a plurality of slices) write request is received’ [Fig.5A]).  

Regarding claim 18, Dhuse-Foster teaches, the computer of claim 17, wherein the plurality of data slices and the plurality of identifiers and the integrity information are sent to the plurality of storage units based on operational health of the plurality of storage units (Gladwin: ‘operational parameters, such as encryption, compression algorithms, division of slice count, distribution of data between servers and other parameters are design choice and well known for a person ordinary skill in the art’ [0016,0024-25,0030,001]).  

Regarding claim 19, Dhuse-Foster teaches, the computer of claim 11, wherein determining the integrity information further comprises: generating data file integrity information for at least some of the plurality of identifiers; and generating the integrity information based on the data file integrity information (Dhuse: ‘slice and segment level integrity for data or file are ensured using checksum’ [Fig.2, block 220]).  

Regarding claim 20, Dhuse-Foster teaches, The computer of claim 11, wherein the data is dispersed storage error encoded in accordance with dispersed storage error coding parameters to produce the plurality of data slices (Dhuse: ‘error encoded data by adding checksum 220 with the data segment 230. Also, individual slices are encoded by adding checksums 240-247 with each data slices 250-257 respectively’ [0040]);  

Claims 5-6 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhuse et el. (US 2009/0094250 A1), in view of Foster et al. (US 2008/0183975 A1), and further in view of, Gladwin et al. (US 9009/0094251 A1) (hereinafter Dhuse-Foster-Gladwin).

Regarding claim 5, Dhuse-Forster does not explicitly disclose, the method of claim 1, wherein the plurality of identifiers identify a virtual memory space that maps to storage units of the storage system.   
However, Gladwin teaches, in an analogous art, [015] the disclosed invention achieves its objectives by maintaining a plurality of information records, each specifying a plurality of slice servers that together form a dispersed data storage network. This construct, which is referred to as a virtual data storage vault, allows any number of dispersed data storage networks to be implemented using the same set of slice servers. When a request is received, a virtual storage vault associated with the request is identified. An account identifier is extracted from the request, and checked against an access control list associated with the vault [0015].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Dhuse-Foster’s teachings of ‘ensuring data integrity, and data slice & data segment identifiers’ with Gladwin’s teaching of ‘virtualized data storage vault’ to provide a method for implementing a plurality of dispersed data storage networks using a set of slice servers are disclosed. A plurality of information records are maintained, with each information record corresponding to a dispersed data storage network. By doing so, the information record maintains what slice servers are used to implement the dispersed data storage network, as well as other information needed to administer a DDSN, such as the information dispersal algorithm used, how data is stored, and whether data is compressed or encrypted.

Regarding claim 6, Dhuse-Foster-Gladwin teaches, the method of claim 1, wherein the plurality of identifiers are determined in conjunction with determining a plurality of virtual memory addresses corresponding to the plurality of data slices, wherein each virtual memory address of the plurality of virtual memory addresses is associated with a physical address, and wherein the integrity information is generated based on the plurality of virtual memory addresses (Gladwin: ‘virtual data storage vault’ [0015-16]).  

Regarding claim 15, Dhuse-Foster-Gladwin teaches, the computer of claim 11, wherein the plurality of identifiers identify a virtual memory space that maps to storage units of the storage system (Gladwin: ‘virtual data storage vault’ [0015-16]).  

Regarding claim 16, Dhuse-Foster-Gladwin teaches, the computer of claim 11, wherein the plurality of identifiers are determined in conjunction with determining a plurality of virtual memory addresses corresponding to the plurality of data slices, wherein each virtual memory address of the plurality of virtual memory addresses is associated with a physical address, and wherein the integrity (Gladwin: ‘virtual data storage vault’ [0015-16]).  






Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.




Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Anglin et al. (US 2009/0271454 A1) teaches Enhanced method and system for assuring integrity of deduplicated data.
Wang et al. (US 2009/0259667 A1) teaches a method for distributing file data that includes  obtaining a first request message of a first client for downloading a first file, and determining an autonomous system (AS) where the first client is located; searching the AS for edge servers that support peer to peer (ES-Ps), and returning the address of at least one ES-P storing the first file to the first client; and sending the first file stored in the ES-P to the first client according to the client information returned by the ES-P.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112